      Case 1:20-cr-02001-SAB     ECF No. 37   filed 05/21/20   PageID.83 Page 1 of 3

                                                                         FILED IN THE
                                                                     U.S. DISTRICT COURT
 1                                                             EASTERN DISTRICT OF WASHINGTON



 2                                                              May 21, 2020
 3                                                                  SEAN F. MCAVOY, CLERK



 4
 5
 6
                         UNITED STATES DISTRICT COURT
 7
                       EASTERN DISTRICT OF WASHINGTON
 8
 9
     UNITED STATES OF AMERICA,
10
                              Plaintiff,         No.    1:20-CR-02001-SAB-1
11
           v.
12
     DOUGLAS CRAIG PARSLEY,                      ORDER GRANTING
13
                              Defendant.         UNOPPOSED MOTION FOR
14
                                                 DISCOVERY PROTECTIVE
15
                                                 ORDER
16
17        Before the Court is the Government’s Unopposed Motion for Discovery
18 Protective Order, ECF No. 36. The motion was considered without oral argument
19 and on an expedited basis. The Government is represented by Michael Murphy and
20 Defendant is represented by Ben Hernandez.
21        Defendant is charged with distribution of child pornography and attempted
22 production of child pornography. The Government requests that the Court enter a
23 Protective Order pursuant to Federal Rule of Criminal Procedure 16(d)(1) to
24 prevent dissemination of certain discovery materials that contain sensitive personal
25 information and identifiers. ECF No. 36 at 1. In particular, the Government seeks
26 to limit access and dissemination of a recorded interview of Defendant in which he
27 discussed actions he took in furtherance of his alleged crimes, including personal
28 information of those he interacted with in the course of his actions and actions he
     ORDER GRANTING UNOPPOSED MOTION FOR DISCOVERY
     PROTECTIVE ORDER * 1
      Case 1:20-cr-02001-SAB      ECF No. 37      filed 05/21/20   PageID.84 Page 2 of 3



 1 took regarding a then-minor child. Id. at 2. The Court finds good cause to grant the
 2 motion.
 3        Accordingly, IT IS HEREBY ORDERED:
 4        1. The Government’s Unopposed Motion for Discovery Protective Order,
 5 ECF No. 36, is GRANTED.
 6        2. A Protective Order is ENTERED as follows:
 7               (a) Defense Counsel shall not share or provide any Protected
 8 Information produced by the United States in this case with anyone other than
 9 designated Defense Counsel and his defense investigators, retained expert
10 witnesses, and support staff. Defense Counsel may permit his defendant to view
11 the unredacted discovery items in the presence of Defense Counsel and his defense
12 investigators and support staff. Defense Counsel, personally or through Defense
13 Counsel’s investigators and support staff, may show unredacted discovery items to
14 witnesses in regard to items or events about which a witness may have personal
15 knowledge. Defense Counsel and his investigators and support staff shall not allow
16 the defendant or witnesses to copy Protected Information contained in the
17 discovery.
18               (b) The discovery and information therein may be used only in
19 connection with the litigation of this case and for no other purpose. The discovery
20 is now and will forever remain the property of the United States. At the conclusion
21 of the case, Defense Counsel will return the discovery to the United States or will
22 certify that it has been shredded. If the assigned Defense Counsel is relieved or
23 substituted from the case, Defense Counsel will return the discovery to the United
24 States or certify that it has been shredded.
25               (c) Defense Counsel shall store the discovery in a secure place and
26 will use reasonable care to ensure that it is not disclosed to third persons contrary
27 to the Protective Order.
28
     ORDER GRANTING UNOPPOSED MOTION FOR DISCOVERY
     PROTECTIVE ORDER * 2
      Case 1:20-cr-02001-SAB   ECF No. 37    filed 05/21/20   PageID.85 Page 3 of 3



1              (d) Defense Counsel shall be responsible for advising his
2 client/defendant, employees, witnesses, and other members of the defense team of
3 the contents of the Protective Order.
4              (e) The Protective Order shall also apply to any new Defense Counsel
5 that may later become counsel of record in this case.
6        IT IS SO ORDERED. The District Court Executive is hereby directed to
7 enter this Order and furnish copies to counsel.
8        DATED this 21st day of May 2020.
9
10
11
12
13
14                                                  6WDQOH\$%DVWLDQ
15
                                                8QLWHG6WDWHV'LVWULFW-XGJH
16
17
18
19
20
21
22
23
24
25
26
27
28
     ORDER GRANTING UNOPPOSED MOTION FOR DISCOVERY
     PROTECTIVE ORDER * 3
